Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction Requirement Withdrawn
Regarding the Requirement for Restriction/Election of claims 1-20 as mailed 28 April 2022, applicant argues: “claims 1 and 17 may be directed an embodiment with one laser or an embodiment with multiple lasers. The same is true of independent claim 9 …;” Remarks filed 27 June 2022, p. 9; and  “independent claims 1 and 17 … and independent claim 9… represent the same embodiments of the invention that overlap in scope. which does not require multiple lasers but instead recites "one or more lasers." Remarks filed 27 June 2022, p. 9.  These statements and related arguments are found persuasive and the 28 April 2022 Restriction/Election Requirement of claims 1-20 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-17, and 19-20
Claims 1-5, 7-17, and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (Integrated Microwave Photonics: A Multifunctional Photonic Integrated Circuit for Diverse Microwave Signal Generation, Transmission, and Processing (Laser Photonics Rev. 13(6)/2019); “Zou”) in view of Bogaerts, Wim (INTRODUCTION TO SILICON PHOTONICS CIRCUIT DESIGN, Short Course 454 -OFC 2018; “Bogaerts”).

Regarding independent claims 1, 9, and 17, Zou discloses in figures 1-4, and related text, embodiments of photonic integrated circuits comprising:
a Mach-Zehnder Interferometer (MZI) “PM” configured to amplify an optical beam, wherein the MZI comprises a first coupler and a second coupler connected via a plurality of arms of the MZI, wherein an arm, of the plurality of arms, provides an optical path for part of the optical beam and comprises a semiconductor optical amplifier (SOA) configured to amplify the part of the optical beam and a phase shifter “PS” configured to adjust a phase of the part of the optical beam, as recited in claim 1;
a Mach-Zehnder Interferometer (MZI) “PM” connected to one or more lasers, comprising: a first coupler that comprises at least one input and a plurality of outputs; a semiconductor optical amplifier (SOA) array that comprises a plurality of arms, wherein each arm, of the plurality of arms, comprises an SOA and a phase shifter “PS”; and a second coupler that comprises a plurality of inputs and at least one output, as recited in claim 9;
a first coupler; the first coupler connected to a semiconductor optical amplifier (SOA) array; and the SOA array comprising a plurality of arms “PM”, wherein each arm, of the plurality of arms, comprises an SOA and a phase shifter “PS,” as recited in claim 17.
Zou, Figure 1

    PNG
    media_image1.png
    226
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    257
    media_image2.png
    Greyscale





Switchable optical signal-flows are also available in the PIC, since both optical links (without isolator or other nonreciprocal element) and microwave circuits allow a two-way transmission. Thus, the PIC can be configured to support either a clockwise optical signal-flow from Port 2 (input) to Port 1 (output) or an anticlockwise on from Port 1 (input) to Port 2 (output), as illustrated in Figure 2c. It is necessary to change the microwave input port of the on-chip IM or/and PM to retain high  electrooptic modulation efficiency for the clockwise optical signal-flow or anticlockwise one. What we have to do is only to swap the microwave input port and the 50-_ terminal port of the IM or/and PM. These multifunctional elements, architectures, and switchable signal-flows enable the PIC to implement diverse applications across the three domains of microwave signal generation, transmission, and processing. 
Zou, pp.3-4.
Seven fundamental microwave photonic functions enabled by the multifunctional PIC. a) Remote microwave signal generator and the time frequency distributions of the microwave signals generated with LCF and 2FSK. The LCF ranges from 23 to 24 GHz, while the 2FSK switches between 34 and 35GHz. b) Analog intensity-modulation link and c) analog phase-modulation link; the BER curves, eye, and constellation diagrams for the transmitted OOK and QPSK signals were presented. d–g) Signal processing: d) bandpass filter and its tunable passbands from 10.8 to 12.4 GHz; e) bandstop (notch) filter and its tunable stopbands (notches) from 9.3 to 12.3 GHz; f) instantaneous frequency measurement system and measured microwave frequencies within the range of 8.1–17.9 GHz; g) pulse repetition rate measurement system and measured pulse repetition rates for microwaves signals at 8 and 12 GHz. (FBG, fiber Bragg grating; OFC, optical frequency comb; PD, photodetector; PIC, photonic integrated circuit; WDM, wavelength division multiplexer). 
Zou, fig. 3 caption.
Further regarding claims 1, 9 and 17, Zou’s photonic integrated circuits do not inherently comprise: a laser configured to generate an optical beam, as recited in claim 1; one or more lasers, as recited in claim 9; and a laser connected to a first coupler, as recited in claim 17.
However, Bogaerts discloses on page 3 a photonic integrated chip comprising: a laser configured to generate an optical beam, as recited in claim 1; one or more lasers, as recited in claim 9; and a laser connected to a first coupler, as recited in claim 17. Bogaerts, p. 3  (disclosing a photonic integrated circuit comprising lasers and MHZ modulators”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Zou to comprise:
1. A photonic integrated circuit, comprising: a laser configured to generate an optical beam; and a Mach-Zehnder Interferometer (MZI) configured to amplify the optical beam, wherein the MZI comprises a first coupler and a second coupler connected via a plurality of arms of the MZI, wherein an arm, of the plurality of arms, provides an optical path for part of the optical beam and comprises a semiconductor optical amplifier (SOA) configured to amplify the part of the optical beam and a phase shifter configured to adjust a phase of the part of the optical beam.
9. A photonic integrated circuit, comprising: one or more lasers; and a Mach-Zehnder Interferometer (MZI) connected to the one or more lasers, comprising: a first coupler that comprises at least one input and a plurality of outputs; a semiconductor optical amplifier (SOA) array that comprises a plurality of arms, wherein each arm, of the plurality of arms, comprises an SOA and a phase shifter; and a second coupler that comprises a plurality of inputs and at least one output.
17. A photonic integrated circuit, comprising: a laser connected to a first coupler; the first coupler connected to a semiconductor optical amplifier (SOA) array; and the SOA array comprising a plurality of arms, wherein each arm, of the plurality of arms, comprises an SOA and a phase shifter.
because the resultant configurations would facilitate ‘implementing high density CMOS-based circuits,’ Bogaerts, p. 2, that ‘integrate many optical functions,” Bogaerts, p. 3. 
Regarding claims 2-5 and 7-8, as dependent upon claim 1, claims 10-16, as dependent upon claim 9, and claims 19-20, as dependent upon claim 17, Zou in view of Bogaerts discloses photonic integrated circuit designs and methods in which coupler, interferometers, phase shifters, SOAs, and laser/light sources are  configured “implement diverse applications across the three domains of microwave signal generation, transmission, and processing.” Zou,  pp.3-4 and figs. 1-4 and related text.
Switchable optical signal-flows are also available in the PIC, since both optical links (without isolator or other nonreciprocal element) and microwave circuits allow a two-way transmission. Thus, the PIC can be configured to support either a clockwise optical signal-flow from Port 2 (input) to Port 1 (output) or an anticlockwise on from Port 1 (input) to Port 2 (output), as illustrated in Figure 2c. It is necessary to change the microwave input port of the on-chip IM or/and PM to retain high  electrooptic modulation efficiency for the clockwise optical signal-flow or anticlockwise one. What we have to do is only to swap the microwave input port and the 50-_ terminal port of the IM or/and PM. These multifunctional elements, architectures, and switchable signal-flows enable the PIC to implement diverse applications across the three domains of microwave signal generation, transmission, and processing. 
Zou, pp.3-4.
Seven fundamental microwave photonic functions enabled by the multifunctional PIC. a) Remote microwave signal generator and the time frequency distributions of the microwave signals generated with LCF and 2FSK. The LCF ranges from 23 to 24 GHz, while the 2FSK switches between 34 and 35GHz. b) Analog intensity-modulation link and c) analog phase-modulation link; the BER curves, eye, and constellation diagrams for the transmitted OOK and QPSK signals were presented. d–g) Signal processing: d) bandpass filter and its tunable passbands from 10.8 to 12.4 GHz; e) bandstop (notch) filter and its tunable stopbands (notches) from 9.3 to 12.3 GHz; f) instantaneous frequency measurement system and measured microwave frequencies within the range of 8.1–17.9 GHz; g) pulse repetition rate measurement system and measured pulse repetition rates for microwaves signals at 8 and 12 GHz. (FBG, fiber Bragg grating; OFC, optical frequency comb; PD, photodetector; PIC, photonic integrated circuit; WDM, wavelength division multiplexer). 
Zou, fig. 3 caption.


Zou, Figure 2

    PNG
    media_image3.png
    430
    399
    media_image3.png
    Greyscale







Zou, Figure 4a

    PNG
    media_image4.png
    232
    770
    media_image4.png
    Greyscale






Zou, Figure 3

    PNG
    media_image5.png
    886
    222
    media_image5.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zou in view of Bogaerts, as applied in the rejection of claims 1, 9 and 17, to comprise:
2. The photonic integrated circuit of claim 1, wherein: the first coupler comprises a single input and a plurality of outputs, wherein the single input of the first coupler is connected to the laser and each output, of the plurality of outputs of the first coupler, is connected to a respective arm, of the plurality of arms, of the MZI; and the second coupler comprises a plurality of inputs and a single output, wherein each input, of the plurality of inputs of the second coupler, is connected to a respective arm, of the plurality of arms, of the MZI and the single output is connected to an output surface of the photonic integrated circuit. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
3. The photonic integrated circuit of claim 1, wherein: the first coupler comprises a single input and a plurality of outputs, wherein the single input of the first coupler is connected to the laser and each output, of the plurality of outputs, of the first coupler is connected to a respective arm, of the plurality of arms, of the MZI; and the second coupler comprises a plurality of inputs and a plurality of outputs, wherein each input, of the plurality of inputs of the second coupler, is connected to a respective arm, of the plurality of arms, of the MZI and the plurality of outputs are connected to an output surface of the photonic integrated circuit. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.) 
4. The photonic integrated circuit of claim 1, wherein: the second coupler comprises a plurality of outputs, wherein at least one output, of the of the plurality of outputs of the second coupler, is connected to a monitor photodiode. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and monitoring/feedback configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
5. The photonic integrated circuit of claim 1, wherein: the second coupler comprises a plurality of outputs, wherein at least one output, of the of the plurality of outputs of the second coupler, is connected to a tap photodiode. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and monitoring/feedback configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
7. The photonic integrated circuit of claim 1, wherein the first coupler and the second coupler are Multi-Mode Interference (MMI) couplers, star couplers, or directional couplers. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
8. The photonic integrated circuit of claim 1, wherein the laser is a tunable laser or a frequency modulated laser, wherein the laser comprises a back mirror, a phase shifter section, a laser gain section, and a front mirror. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
10. The photonic integrated circuit of claim 9, wherein: the first coupler is a 1×2 coupler and the second coupler is a 2×1 coupler; the first coupler is a 1×2 coupler and the second coupler is a 2×2 coupler; the first coupler is a 2×2 coupler and the second coupler is a 2×1 coupler; or the first coupler is a 2×2 coupler and the second coupler is a 2×2 coupler. 
11. The photonic integrated circuit of claim 9, wherein the at least one output of the second coupler is connected to a tap photodiode or a monitor photodiode. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and monitoring/feedback configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
12. The photonic integrated circuit of claim 9, wherein the one or more lasers comprise a first laser and a second laser, wherein: the first laser is configured to generate an optical beam associated with a first frequency; and the second laser is configured to generate an optical beam associated with a second frequency, wherein a difference between the first frequency and the second frequency is 50% of a free spectral range of the MZI. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
13. The photonic integrated circuit of claim 9, wherein each arm, of the plurality of arms of the SOA array, is configured to have a different arm length than any other arm of the plurality of arms. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
14. The photonic integrated circuit of claim 9, wherein the SOA and the phase shifter, associated with an arm of the plurality of arms of the SOA array, are connected via a waveguide. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
15. The photonic integrated circuit of claim 9, wherein the one or more lasers comprise a first laser and a second laser, wherein: the first laser and the second laser are connected to the first coupler of the MZI via respective front mirrors of the first laser and the second laser; and the first laser and the second laser are connected to a third coupler via respective back mirrors of the first laser and the second laser, wherein an output of the third coupler is connected to a monitor photodiode. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm, monitor and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
16. The photonic integrated circuit of claim 15, wherein: the first laser is configured to emit a first optical beam and the second laser is configured to be turned off when the monitor photodiode does not detect a fault condition; or the second laser is configured to emit a second optical beam and the first laser is configured to be turned off when the monitor photodiode detects the fault condition. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
19. The photonic integrated circuit of claim 17, wherein the first coupler and the SOA array are comprised in a Mach-Zehnder Interferometer (MZI). Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and monitoring/feedback configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
20. The photonic integrated circuit of claim 17, wherein the first coupler comprises a single input and a plurality of outputs, wherein the single input of the first coupler is connected to a front mirror of the laser and each output, of the plurality of outputs, of the first coupler is connected to a respective arm, of the plurality of arms, of the SOA array. Zou, figs. 3 and 4, and related text. (Here, the examiner notes that nested and/or cascaded MZI configurations comprising various arm and coupler/splitter/combiner configurations and coupled to one or more laser signals are well known and well characterized devices and methods that produce predictable results.)
because the resultant configurations would facilitate ‘implementing high density CMOS-based circuits,’ Bogaerts, p. 2, that ‘integrate many optical functions,” Bogaerts, p. 3, 
Claims 6 and 18
Claims 6 and 18, as dependent upon claims 1 and 17, respectively, are  rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (Integrated Microwave Photonics: A Multifunctional Photonic Integrated Circuit for Diverse Microwave Signal Generation, Transmission, and Processing (Laser Photonics Rev. 13(6)/2019); “Zou”) in view of Bogaerts, Wim (INTRODUCTION TO SILICON PHOTONICS CIRCUIT DESIGN, Short Course 454 -OFC 2018; “Bogaerts”), as applied in the rejection of claims 1 and 17, and further in view of Larson, Michael (2016/0094017; “Larson”).
Regarding claims 6 and 18, Larson discloses in figure 1C and paragraph [0007] an integrated SOA 130 coupled to laser source 100.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Zou in view of Bogaerts such that the laser and the MZI are connected via an inline SOA, as recited in claims 6 and 18, because the resultant configurations and methods would facilitate ‘boosting output power.’ Larson, par. [0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883